In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00257-CV

CITY OF GRAPEVINE, Appellant                §   On Appeal from the 348th District Court


V.                                          §   of Tarrant County (348-303736-18)

LUDMILLA B. MUNS, RICHARD
MUELLER, KARI PERKINS, KEVIN                §   August 5, 2021
PERKINS, PAMELA HOLT, AND A-1
COMMERCIAL AND RESIDENTIAL
SERVICES, INC., Appellees                   §   Opinion by Justice Kerr


                                        JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s order. It is ordered that the trial court’s order is

affirmed in part and reversed and rendered in part. We reverse that portion of the trial

court’s order denying Appellant City of Grapevine’s amended plea to the jurisdiction

as to Appellees’ preemption claim and render judgment dismissing it. We affirm the

remainder of the trial court’s order.
It is further ordered that each party shall bear their own costs of this appeal.


                                 SECOND DISTRICT COURT OF APPEALS


                                 By _/s/ Elizabeth Kerr__________________
                                    Justice Elizabeth Kerr